Citation Nr: 1747599	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Navy from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  The appellant filed a timely Notice of Disagreement (NOD), received in May 2011.  A rating decision, which confirmed and continued the denial of service connection, was issued in June 2011.  The matter was remanded by the Board in March 2017 because a Statement of the Case had not yet been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in May 2017.  A timely VA Form 9 was received in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Although the appellant has credibly asserted experiencing in-service noise exposure, the record establishes that he has not had tinnitus for any period of the claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss or tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet.App. 258 (2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


III.  Analysis

	A.  Evidence

The appellant's December 1950 and June 1951 reports of medical history noted that he was having, or had, ear, nose, or throat trouble.  No further detail was provided.  The June 1953 separation examination was normal, including ears-general.  

The appellant's claim of entitlement to service connection for tinnitus was received by VA in July 2010.  He indicated that he wanted to submit a claim of service connection for tinnitus because he had been exposed to loud noises while serving onboard a ship during active duty.

In support of his claim, the RO received VA and private clinical records which are wholly negative for complaints or findings of tinnitus.  These records include VA clinical records dated from 2001 to 2010 which note hearing loss on multiple occasions; however, no complaints or findings of tinnitus were recorded.  These records also include a September 2010 private audiological examination report which specifically notes that the appellant did not have tinnitus in either ear.  

The appellant was afforded a VA examination in September 2010.  Medical records were reviewed.  It was noted that the appellant's service treatment records included a report of problems with his ear, nose, or throat.  He was diagnosed as having sensorineural hearing loss, for which service connection has been awarded.  The appellant, however, specifically denied having tinnitus, stating that noises in his ears had disappeared.  

A statement from the appellant was received in May 2011.  He described exposure to noise while serving on the U.S.S. R.L. Wilson, DDE 847, as a machinist mate.

On his May 2017 VA Form 9, the appellant indicated that he was requesting service connection for tinnitus because he had been awarded service connection for bilateral hearing loss which proved that his hearing was damaged by the noise from being onboard Navy ships for two years.  


	B.  Entitlement to service connection for tinnitus

The appellant contends that service connection for tinnitus is warranted as he sustained damage to his hearing as a result of his exposure to loud noises onboard ships.  

As previously explained by the Board in its March 2017 decision, the appellant's in-service noise exposure has been conceded.  That an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no probative evidence of a current disability which is associated with service.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has considered that tinnitus (ringing in the ears) is the type of disability that a veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 371 (2002).  Under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, however, the record on appeal contains no probative evidence, lay or medical, establishing that the appellant currently has tinnitus or has had tinnitus for any period of the claim.  McLain, 21 Vet. App. at 321.  While it appears that the appellant may have had tinnitus at some point, he reports that his symptoms resolved.  Again, the private audiological report from September 2010 expressly notes that the appellant did not have tinnitus in either ear.  During his November 2010 VA examination, the appellant reported that he did not have tinnitus.  Although he noted that he used to experience noises in his ears, he stated that those noises had since disappeared.  The appellant's May 2011 statement simply discusses his exposure to noise during active duty which, as discussed above, is not enough to establish service connection absent proof of a current disability.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for tinnitus must be denied.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


